Adams, J.
1. i’ües: city m.udiai. In the view which we have taken of the case, it will be necessary to determine only the first question 0f law submitted.
The plaintiff’s claim for fees, as against Polk county, is *304based upon section 538 of the Code. That section provides that a city marshal “ shall have, in the discharge of his proper duties, like powers, be subject to like responsibilities, and shall receive the same fees as sheriffs and constables in similar cases. ” The plaintiff claims that he has performed ser- • vices of the same character as those which devolve upon a sheriff, and that the fair meaning of the statute is, that in such cases he shall not only receive the same amount of fees, but shall receive them from the same source.
So far as the source is concerned from which the fees are receivable (and this is the only question- which we propose to-consider) we do not think that the statute is susceptible of the construction which the plaintiff would put upon it. Holding, then, that it is not provided by statute that the count}' is liable, we do not think it can be so regarded. It is urged, however, by plaintiff that an express provision is not necessary. It is said that there are many public officers for whom the statute makes no express provision as to the source from which payment for their services is to he derived, and that the logical result of the doctrine enunciated would deprive such officers of all payment for their services. To this we think it may be said that in the absence of such provision the source of payment would ordinarily be sufficiently indicated by the character of the services or the character of the office. The services for which payment is sought in this case were rendered by the plaintiff, as marshal of the city of Des Moines. His office was a city office. Ordinarily city officers are presumed to be payable, not by the county, but by the city. Such a presumption must prevail in this case, in the absence of an express provision, unless there is something in the character of the services which calls for a different determination.
In support of the plaintiff’s view, it may be said that the services were rendered in the administration of the criminal laws of the State, the expenses of which administration are certainly for the most part made by law chargeable upon the counties. But no one will deny that it is competent for the Legislature to impose such expenses in part upon cities. We *305think it virtually so provided in providing the duty of city marshals. And, to our mind, the provision is not unreasonable. The citizens of a city are a part of the general public, and as such they have a general interest in the suppression of crime. In addition, they have what might not, perhaps, improperly be called a local interest, resulting from the local aggregation of property and people. The city marshal is provided as a' peace officer, in addition to the county and township force of ’peace officers. So far as he earns fees in enforcing the criminal law, we think that the city may properly enough be charged with the payment. At all events we do not think that they are chargeable upon the county.
Upon the plaintiff’s appeal, the judgment of the court below must be affirmed, and upon the defendant’s
, Beversed.